DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks files March 23, 2022.  Claim 1 is amended.  Claims 2 and 3 are cancelled.  Claim 20 is new.  Claims 1 and 4-20 are pending and rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170055576 A1 (hereinafter BEESON).
Regarding claim 1, BEESON discloses a smoking article with an aerosol-generating portion and a wrapping material (Abstract).  BEESON discloses that the wrapper comprises at least three layers (¶34), wherein a first peripheral layer disposed adjacent to the aersolizable material comprises paper and an intermediate layer comprises a non- combustible material.  BEESON discloses an embodiment where the wrapping paper 90 may comprise a cigarette paper/foil/tobacco paper in a tri-laminate sheet (¶34).  In this embodiment, there the cigarette paper is adjacent to the substrate element 85.  Next is the foil layer (intermediate layer) which is comprised of foil, a non-combustible material.  BEESON further discloses said first peripheral layer and the intermediate layer provided as a laminate structure in which the first peripheral layer and the and the intermediate layer are fastened together to form a single body (¶34).  Though BEESON teaches a third layer in ¶34, this does not prevent the first two layers from reading on the instant claims.  Additionally the courts have held that making components integral to be a mere obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).  BEESON further discloses that the entire wrapping paper 90 is wrapped in a second peripheral layer (Fig. 1, outer layer 94) circumscribing or wrapping the laminate structure. 
BEESON may not explicitly disclose, but teaches wherein the paper of each or either of the peripheral layers has a basis weight of 25 to 50 g.m2.  BEESON teaches that the paper can have a basis weight of 20 to 100 gsm (¶34).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the non-combustible material comprises a metal foil (¶30).
Regarding claim 5, modified BEESON discloses the wrapper according to claim 4, as discussed above.  BEESON further discloses wherein the metal foil comprises aluminum (¶34).
Regarding claim 6, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the wrapper consists of three layers (¶34).
Regarding claim 7, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses an aerosolizable material (Fig. 1, substrate element 85, ¶30) and the wrapper according to claim 1 wrapped around the aerosolizable material.
Regarding claim 8, modified BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses wherein the aerosolizable material comprises tobacco (¶40).
Regarding claim 9, modified BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses wherein the aerosolizable material is a rod (¶10) of aerosolizable material, and the wrapper circumscribes at least an end of the rod that is distant from a mouth of a user in use.  As illustrated in Fig. 1, the wrapper circumscribes the end of the rod away from the mouth end 18.
Regarding claim 10, modified BEESON discloses the aerosol generating article of claim 9 as discussed above.  BEESON further discloses wherein the wrapper circumscribes at least the rod over at least 25% of a length of the rod.    As illustrated in Fig. 1, the wrapper circumscribes the rod over greater than 25% of the length of the rod.
Regarding claim 11,modified  BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses at least one of a filter (Fig. 1, filter segment 55) or a cooling element.  BEESON discloses a series of perforations (Fig. 1, series of perforations 160, ¶68).  BEESON further discloses the addition of external air-cooled devices i.e. cooling fins (¶83)
Regarding claim 12, modified BEESON discloses the aerosol generating article of claim 11 as discussed above.  BEESON further discloses wherein the aerosol generating article comprises the filter and the cooling element, and wherein the cooling element is arranged between the aerosolizable material and the filter.  The series of perforations 160 are arranged between the aerosolizable material (substrate element 85) and the filter (filter segment 55).
Regarding claim 13, modified BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses a heater (Fig. 1, heat source 40, ¶20).
Regarding claim 14, modified BEESON discloses the aerosol generating article of claim 13 as discussed above.  BEESON further discloses a tobacco heating product (¶40).
Regarding claim 15, modified BEESON discloses the aerosol generating article of claim 13 as discussed above.  BEESON further discloses wherein the heater is a device into which the aerosol generating article is at least partially inserted in use (¶29).
Regarding claim 16, modified BEESON discloses the aerosol generating article according to claim 7 as discussed above.  BEESON further discloses a system comprising an aerosol generating device and the aerosol generating article (Fig. 1, aerosol generation system 99, ¶62).  
Regarding claim 17, modified BEESON discloses a process for making an aerosol generating article comprising wrapping an aerosolizable material in the wrapper according to claim 1.  BEESON discloses the process of making the substrate (¶42, ¶46), forming the sheet (¶50), a process for making laminated paper (¶61), and the assembly of the system (¶64).  Modified BEESON discloses the wrapper of claim 1 as discussed above.
Regarding claim 18, modified BEESON discloses a method of preventing a user lighting or igniting an aerosolizable material in an aerosol generating article, the method comprising wrapping an aerosolizable material in the wrapper according to claim 1.  BEESON discloses a buffer region 110 to reduce the potential scorching or other thermal degradation of portions of the aerosol-generating segment (¶63).  BEESON discloses that the wrapping paper may dissipate or redirect heat to reduce scorching (¶33) to improve taste.  


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over BEESON as applied to claim 1 above and in further view of US 4964427 A (hereinafter CASE).
Regarding claim 19, modified BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the paper of either or each of the peripheral layers is treated with one or more burn-retardant substances.
CASE teaches cigarettes with a cigarette paper comprising a burn retardant.  CASE teaches that the burn retardant, “effects a reduction in the smoulder rate of the smoking material rod.” (Col. 2, lines 42-60).  CASE teaches that the invention is to provide improved low sidestream cigarettes (Col. 1, lines 36-38).  The smoking article will reduce yield of particulate matter, water and nicotine free (PMWNF) and carbon monoxide (Col. 1, lines 54-66).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEESON to treat the paper with a burn retardant as taught in CASE.  Doing so would reduce the smoulder rate of the smoking rod and reduce PMWNF and carbon monoxide in the sidestream of the smoke.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over BEESON as applied to claim 1 above and in further view of US 20160295916 A1 (hereinafter MALGAT).
Regarding claim 20, BEESON discloses a smoking article with an aerosol-generating portion and a wrapping material (Abstract).  BEESON discloses that the wrapper comprises at least three layers (¶34),  wherein peripheral layers comprise paper and an intermediate layer comprises a non-combustible material.  BEESON discloses an embodiment where the wrapping paper 90 may comprise a cigarette paper/foil/tobacco paper in a tri-laminate sheet (¶34).  In this embodiment, there the cigarette paper is adjacent to the substrate element 85.  Next is the foil layer (intermediate layer) which is comprised of foil, a non-combustible material.  Finally there is a third layer of tobacco paper (¶34).  Regarding the limitation, wherein at least the intermediate layer and one of the peripheral layers are provided as a laminate structure, courts have held that making components integral to be a mere obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.). 
BEESON may not explicitly disclose, but teaches wherein the paper of each or either of the peripheral layers has a basis weight of 25 to 50 g.m2.  BEESON teaches that the paper can have a basis weight of 20 to 100 gsm (¶34).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
BEESON does not disclose wherein the wrapper is arranged over a distal-end of the aerosolizable material so that the distal-end is completely enclosed in the wrapper (see annotated Fig. 1).
MALGAT teaches a heated aerosol generating article where the distal end is spanned by a non-flammable material to reduce the propensity for ignition (abstract).  MALGAT teaches an aerosol forming substrate 1020 with a wrapper 1222 of aluminum foil covering the distal end (Fig. 2, ¶76).  MALGAT teaches that the distal end is covered so that the user does not inadvertently attempt to ignite the substrate (¶76).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEESON to wherein the wrapper is arranged over a distal-end of the aerosolizable material so that the distal-end is completely enclosed in the wrapper as taught in MALGAT.  A person of ordinary skill in the art would obviously extend the wrapper of BEESON which contains foil, a non-flammable material, to cover the distal end of the smoking article.  Doing so would prevent the user from inadvertently attempting to ignite the substrate (¶76).  

Response to Arguments
Applicant’s arguments, filed August 26, 2022, with respect to the rejections of claims  1-19 under 35 USC 103 have been fully considered.  Further Claim 20 has been entered and also searched and considered.  Claims 1, 4-18 is rejected under 35 USC 103 in view of BEESON with further explanation above in response to the most recent amendments.  Claim 19 remains rejected under 35 USC 103  in view of BEESON and CASE.  New claim 20 is rejected under under 35 USC 103 in view of BEESON and MALGAT.
In response to applicant's argument that, “Independent claim 1 has been amended to specify that the laminate structure comprises the inner paper layer (first peripheral layer) and the intermediate non-combustible material only (and not the outer layer of paper) and to further specify that these two layers are fastened together to form a single body.” courts have held that making components integral to be a mere obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Joining the two inner most structures does no distinguish over the prior art.
Applicant argues, “Claim 1 as presently amended is distinguished from Beeson in that the bi-laminate is surrounded by another paper layer and that either or each of the paper layers has a basis weight between 25 and 50 gsm.”    BEESON teaches that the paper can have a basis weight of 20 to 100 gsm (¶34).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since the instant claims state “either or each of the paper layers” has a basis weight between 25 and 50 gsm.  The cigarette paper layer of BEESON reads on “either or each”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726